IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CHARLES SMITH,                :        No. 28 EAP 2017
                              :
                Appellant     :        Appeal from the Order dated 6/6/17
                              :        entered on 6/7/17 in the Commonwealth
                              :        Court at No. 64 MD 2015
           v.                 :
                              :
                              :
THE DEPARTMENT OF CORRECTIONS :
INSTITUTIONAL BUSINESS OFFICE :
SCI-GREENE,                   :
                              :
                Appellee      :




                                  ORDER


PER CURIAM


     AND NOW, this 21st day of September, 2018, the Order of the Commonwealth

Court is hereby AFFIRMED.